Bboyles, C. J.
The facts of this case are almost identical with those of Cornelisen v. Atlanta, 19 Ga. App. 436 (91 S. E. 510), and the decision in that case is controlling. The petition, properly construed as a whole and most strongly against the petitioner, clearly shows that tile park in question (Piedmont park) and the bathing lake therein, at the time of the alleged injury sued for, were maintained by the city primarily for the use of the public, and intended as places of resort for pleasure and promotion of health of the public at large, and that any pecuniary profit resulting to the city from the operation of the park or the lake was purely incidental. The court, therefore, properly dismissed the ease, on the demurrer interposed.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.